FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 09/13/2022 in which claims 1-33 were canceled; claims 50-58 were withdrawn; and claims 34, and 39-41 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 34-49 are under examination.

Withdrawn Objection/Rejections
The objection to claim 39-41 for informalities pertaining to:  please amend “the effective amount” in said claim to “the effective amount of one or more peptides” so as there is proper antecedent basis to “an effective amount of one or more peptides” in claim 34, is withdrawn, in view of Applicant’s amendment to claims 39-41.
The rejection of claims 34, 39-41, and 43-46 under 35 U.S.C. 102(a)(1) as being anticipated by Piccariello et al (US 2004/0063628 A1), is withdrawn, in view of Applicant’s amendment to claim 34, which had necessitated the New Matter rejection below. Thus, Applicant’s argument filed 09/13/2022 as they pertain to this rejection are moot. In the event that the new matter material was to be removed in response to the new matter rejection as set forth below, this 102(a)(1) rejection may be reinstated.
The rejection of claims 34-49 under 35 U.S.C. 103 as being unpatentable over Piccariello et al (US 2004/0063628 A1), and further in view of Ashmead et al (US 4,863,898), is withdrawn, in view of Applicant’s amendment to claim 34, which had necessitated the New Matter rejection below. Thus, Applicant’s argument filed 09/13/2022 as they pertain to this rejection are moot. In the event that the new matter material was to be removed in response to the new matter rejection as set forth below, this 103 rejection may be reinstated.

Maintained-Modified Objection
Modification Necessitated by Applicant’s Claim Amendments
Claim Objections
Claims 34 remains objected to because of the following informalities:  please amend “the effective amount” in said claim to “the effective amount of one or more peptides” so as there is proper antecedent basis to “an effective amount of one or more peptides” in claim 34.  Appropriate correction is required.

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 introduces new matter as the claim recites the limitation: wherein the one or more peptides or pharmaceutically salt thereof is not covalently attached with the food product, the vitamin and mineral supplement product, the nutrient product, the drug product, the cosmetic product or the hair care product. There is no support in the specification for said limitation.
Applicant asserted that the support for the amendment of claim 34 found in the experimental section of the specification. However, after a thorough review of the experimental section (pages 20-35 of the specification), as well as, throughout the specification, there appeared to be no support for the negative limitation of “the one or more peptides or pharmaceutically salt thereof is not covalently attached with the food product, the vitamin and mineral supplement product, the nutrient product, the drug product, the cosmetic product or the hair care product” as claimed in claim 34. Nowhere in the specification does it explicitly disclose the negative limitation “the one or more peptides or pharmaceutically salt thereof is not covalently attached with the food product, the vitamin and mineral supplement product, the nutrient product, the drug product, the cosmetic product or the hair care product” as claimed, nor is this negative limitation implicitly apparent from the disclosure of the specification. It is noted that [a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP § 2173.05(i). 
Claims 35-49 are also rejected as they depend directly or indirectly from claim 34, thereby also containing the conflicting new matter material. 
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 34 as amended at the time of filing of the instant application.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613